IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                  AT NASHVILLE

                                                                        FILED
                                                                        December 7, 1999
                                                                       Cecil Crowson, Jr.
STEVEN DO UGLAS TUTT,                             )                   Appellate Court Clerk
                                                  )   C.C.A. NO. 01C01-9905-CC-00155
       Appellant,                                 )   (No. 13793 Below)
                                                  )   MARSHALL C OUNTY
VS.                                               )
                                                  )   The Hon. William Charles Lee
STATE OF TENNESSEE,                               )
                                                  )   (Dismissal of Writ of Error Coram Nobis)
       Appellee.                                  )
                                                  )   AFFIRMED PURSUANT TO RULE 20

                                            ORDER

               This matter is before the Court upon the state’s m otion reques ting that the
judgment in the above-s tyled cause b e affirm ed pursuan t to Rule 20, Tennessee Court of
Criminal Appeals Rules. Having reviewed the petitioner’s brief, the state’s motion, and the
record on appeal, the Court finds that the motion is well taken.


               It appears from the record that on July 9, 1997, the petitioner pled guilty to rape
of a child and was sentenced to 15 years. Subsequently, on December 29, 1998, the petitioner
mailed this petition for writ of error coram nobis to the trial court clerk. In his petition, the
petitioner contends that he did not learn of a m edical report made b y Our Kids C linic until
October of 1998, and that the report reflects that the victim denied that the petitioner had
“penetrated her in a sexual way.” No medical report is included in the record on appeal. He
submits that if this information had been discovered prior to his guilty plea, he would not have
agreed to enter the plea.


               A petition for writ of error coram nobis mu st be dism issed as unt imely unles s it
is filed within one year of the date on which the judgment of conviction became final in the trial
court. See T.C.A. § 27-7-103; State v. Mixon, 983 S.W.2d 661, 670 (Tenn. 1999). In the

present case, the petition is clearly barred by the statute of limitations applicable to petitions
for writs of error coram nobis. Moreover, the petition does not allege facts which would warrant
habeas corpus relief, nor is an error of law requiring reversal apparent from the record on
appeal.


               IT IS, THEREFORE, ORDERED that the state’s motion to affirm the judgment
of the trial court under Rule 20, Tennessee Court of Criminal Appeals Rules, is granted, and
the judgm ent of the tria l court is affirmed. It appearing that the petitioner is indigent, costs of
these proceedings are taxed to the state.

                                                      _____________________________
                                                      THOMAS T. WOODALL, JUDGE
CONCUR:

_____________________________
DAVID H. WELLES, JUDGE

_____________________________
JERRY L. SMITH, JUDGE




                                -2-